Citation Nr: 1025880	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  05-40 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
left lower extremity inguinal nerve neuropathy.

2.  Entitlement to a rating in excess of 10 percent for post-
operative residuals of a left inguinal hernia.

3.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
transient ischemic attacks (TIAs).

4.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
urinary incontinence.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1964 to 
March 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.  A review of the claims file shows that 
additional development is required prior to the Board's 
adjudication of the Veteran's claims.

The claims file contains documentation indicating that the 
Veteran was receiving Social Security Administration (SSA) 
benefits in 1990.  It is unclear whether the Veteran continued to 
receive SSA benefits thereafter.  If the Veteran is in receipt of 
SSA benefits, the documentation pertaining thereto could provide 
evidence that is relevant to the Veteran's current claims.  The 
Board notes that VA regulations provide that VA will make as many 
requests as are necessary to obtain relevant records from a 
federal department or agency, such as the SSA. VA will end such 
efforts only if it concludes that the records sought do not 
exist, or that further attempts to obtain them would be futile. 
See 38 C.F.R. § 3.159(c)(2). 

The evidence also indicates that the Veteran received treatment 
for TIAs, urinary incontinence, and hernias at various private 
medical facilities.  While the Veteran provided copies of some of 
the records pertaining to his private treatment, it is unclear 
whether these records are complete.  Therefore, VA should attempt 
to obtain relevant private treatment records, after obtaining 
appropriate authorization to do so.

Further, the Veteran submitted a VA treatment record dated on 
December 2009 indicating that he had a recurrence of his hernia 
and that a hernia repair was not recommended given his extensive 
surgical history and a large pannus.  This information was 
submitted by the Veteran after the issuance of the most recent 
Supplemental Statement of the Case (SSOC) and after the most 
recent VA examination.  That examination, which was performed in 
September 2009, found no recurrence of the Veteran's hernia.  
Thus, the Veteran should be reexamined to determine the current 
severity of his hernia and/or residuals of his prior hernia 
repair surgery.

With respect to the Veteran's claim for compensation for TIAs 
pursuant to 38 U.S.C. § 1151, while treatment records indicate 
that the Veteran experienced TIAs, no medical opinion was 
obtained concerning whether the Veteran's TIA's were the result 
of VA care or treatment, and if so, whether this was due to 
either carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA in 
furnishing such care or treatment or, alternatively, was not a 
reasonably foreseeable consequence of the care or treatment 
provided.  

Furthermore, while a medical opinion was obtained with respect to 
the Veteran's claimed urinary incontinence, which the Veteran has 
alleged is due to VA's alleged negligence in performing a trans-
urethral resection of the prostate (TURP), the opinion was 
unclear.  The physician who provided the opinion opined that the 
Veteran's symptoms were not caused by the TURP but were 
"unmasked" by the TURP.  He did not explain what he meant by 
the Veteran's symptoms being "unmasked"; if the TURP surgery 
aggravated an underlying urological disorder this could 
potentially form a basis for 38 U.S.C. § 1151 liability, if the 
other criteria for that benefit were satisfied.  Therefore, 
clarification is necessary in order to determined whether the 
"unmask[ing]" of the Veteran's symptoms refers to an 
aggravation of a preexisting problem.  Additionally, private 
treatment records that were obtained subsequent to that opinion 
mentioned the possibility of damage to the urinary sphincter 
during the TURP surgery; the Veteran subsequently received an 
artificial sphincter.  The possibility of such damage was not 
addressed in the VA medical opinion.  For these reasons, a new 
medical opinion must be obtained that clarifies whether the 
Veteran had an increase in symptoms that was attributable to the 
TURP surgery and, if so, whether this was due to either 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA in 
furnishing such care or treatment or, alternatively, was not a 
reasonably foreseeable consequence of the care or treatment 
provided.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a copy of the 
Veteran's SSA records.  If the records do 
not exist or are otherwise unavailable, 
this should be clearly documented in the 
claims file along with the efforts that 
were made to obtain the records.

2.  The RO/AMC should contact the Veteran 
and request that he identify all treatment 
that he received for his hernia, inguinal 
nerve neuropathy, urinary difficulties, 
and/or TIAs.  The Veteran should be 
requested to sign releases enabling VA to 
obtain his private treatment records.  If 
the appropriate releases are obtained but 
identified private treatment records 
cannot be obtained then this fact, should 
be documented in the claims file and 
communicated to the Veteran.  Up-to-date 
VA treatment records should also be 
obtained. 

3.  The Veteran should be afforded another 
VA examination with respect to the 
residuals of his hernia operation, to 
determine whether there has been a 
recurrence of the Veteran's hernia.  If a 
hernia is present, the examiner should 
indicate its size, whether it is well 
supported by a truss and/or readily 
reducible, and whether it is operable.

4.  A medical opinion should be obtained 
addressing whether the Veteran's TIAs were 
the result of care and treatment that was 
provided by VA.  If so, the examiner 
should indicate whether the occurrence of 
the TIAs was at least as likely as not due 
to either (a) carelessness, negligence, 
lack of proper skill, error in judgment, 
or a similar instance of fault on the part 
of VA in furnishing such care or treatment 
or, (b) was not a reasonably foreseeable 
consequence of the care or treatment 
provided.  

Additionally, if the Veteran's TIAs are 
determined to be due to the circumstances 
set forth in (a) or (b), then all 
residuals of the TIA's should be 
documented in the report.  If an 
examination of the Veteran is deemed to be 
necessary by the medical provider who 
provides the requested opinion, then this 
should be accomplished.  The medical 
provider who provides the opinion must 
fully explain all of the conclusions that 
are set forth in his or her report.  The 
claims file must be reviewed in 
association with this request.

5.  An appropriate medical provider should 
be requested to provide clarification of 
the statement that the Veteran's urinary 
symptoms were "unmasked" by his TURP 
surgery.  Specifically, the medical 
provider should explain whether this 
refers to an aggravation or increase in 
the Veteran's symptoms due to the TURP 
procedure.  If this is the case, then the 
medical provider should explain whether 
this was at least as likely as not due to 
either (a) carelessness, negligence, lack 
of proper skill, error in judgment, or a 
similar instance of fault on the part of 
VA in furnishing such care or treatment 
or, (b) was not a reasonably foreseeable 
consequence of the care or treatment 
provided.  The examiner should 
specifically address the private 
physician's opinion, set forth in an 
October 2004 treatment record, to the 
effect that the Veteran's urinary 
sphincter might have been damaged during 
the TURP.  The medical provider should 
fully explain the rationale for his or her 
conclusions in his or her report.  

6.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determinations 
remain adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


						(CONTINUED ON NEXT PAGE)
						



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


